         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 1 of 47




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 INTERFAITH CENTER ON
 CORPORATE RESPONSIBILITY,
 475 Riverside Drive, Suite 1842
 New York, NY 10115

 JAMES McRITCHIE,
 9295 Yorkship Court                                 No. _________
 Elk Grove, CA 95758

 AS YOU SOW,
 2150 Kittredge Street, Suite 450
 Berkeley, CA 94704

                       Plaintiffs,
        v.

 UNITED STATES SECURITIES
 AND EXCHANGE COMMISSION,
 100 F Street NE
 Washington, D.C. 20549

                       Defendant.



                                        COMPLAINT

       Plaintiffs Interfaith Center on Corporate Responsibility (“ICCR”), James McRitchie, and

As You Sow, by their attorneys MoloLamken LLP, bring this Complaint against defendant United

States Securities and Exchange Commission (“SEC” or the “Commission”), alleging as follows:

                             NATURE OF THE PROCEEDING

       1.     This is an action under the Administrative Procedure Act challenging the Securities

and Exchange Commission’s recent amendments to Rule 14a-8. That rule allows shareholders to

submit proposals for inclusion in a company’s proxy statement that ask the company to consider

additional disclosures, policies, or governance changes. Shareholders typically submit such


                                               1
          Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 2 of 47




proposals in the belief that they will benefit the company and increase or protect shareholder

value.    Shareholder proposals are an important engine of corporate democracy, permitting

shareholders to raise concerns with corporate management, to manage risk, and to create and

protect long-term value.

         2.     The SEC’s recent amendments to Rule 14a-8 severely impair shareholders’ access

to the proposal process. The amendments dramatically increase the amount of stock a shareholder

must own to be eligible to submit a proposal, including a more than ten-fold increase for

investments held for only one year. The amendments also prohibit shareholders from aggregating

their holdings to meet the new requirements. Those changes will have a disproportionate impact

on Main Street investors, for whom the proposal process is a critical mechanism for raising

concerns.

         3.     The amendments also interfere with shareholders’ ability to submit proposals

through representatives. Shareholders often rely on experienced and knowledgeable representatives

to draft and submit proposals on their behalf. The new rules hamstring that process by prohibiting

representatives from acting for more than one shareholder for any given meeting, and by requiring

shareholders to personally meet with management rather than relying on their representatives to

act for them.

         4.     Finally, the amendments make it much more difficult to resubmit a proposal that

was previously submitted in an earlier year.        Rule 14a-8 has long imposed “resubmission

thresholds” that prohibit shareholders from resubmitting a proposal unless it achieves certain

minimum support. The amendments, however, dramatically increase those thresholds. Emerging

issues often require a period of education and discussion to achieve widespread support. The




                                                2
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 3 of 47




increased thresholds frustrate shareholders’ ability to build support gradually for a proposal that

may ultimately prompt important change.

       5.      The Commission’s purported justifications for the amendments were flawed at

every turn. The Commission recognized that it had a legal obligation to provide an economic

analysis of the costs and benefits of the proposed rule. But it made no serious attempt to do so.

       6.      For one thing, the Commission made no meaningful effort to analyze the number

of shareholder proposals that would be excluded by its new ownership requirements – an essential

building block for any cost-benefit analysis. The Commission claimed it could not properly

quantify that impact because it lacked data on how long shareholders typically held their shares.

But the Commission did in fact have that data: Broadridge Financial Solutions, Inc., the firm that

distributes the vast majority of proxy materials to investors, had submitted a trove of anonymized

shareholder data for tens of millions of investor accounts that enabled the SEC to estimate those

holding periods. The Commission nonetheless concealed that data from the public, belatedly

disclosed it only after the comment period ended, and then arbitrarily refused to incorporate

the data based on minor quibbles that were both unfounded and inadequate to justify the

Commission’s decision.

       7.      The Commission’s cost-benefit analysis was also deficient in many other respects.

Commenters pointed to the rich empirical literature documenting how shareholder proposals

enhance shareholder value. Proposals often raise issues that present material or even existential

threats to a company. Yet the Commission arbitrarily refused to quantify the benefits that

proposals achieve by promoting greater awareness and responsiveness to such threats. That failure

left the Commission fundamentally unable to weigh those benefits against the cost savings its new




                                                 3
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 4 of 47




rule would supposedly achieve. The Commission then compounded that problem by invoking

unreliable data to determine those cost savings with no serious scrutiny.

       8.        Finally, the Commission imposed arbitrary new restrictions on ownership

aggregation and the use of representatives to submit proposals. The Commission justified those

amendments largely on the ground that they would reduce the number of shareholder proposals.

But the Commission offered no rational justification for singling out those particular proposals

from any others. As with much of its rule, the Commission seemingly pursued a policy of reducing

shareholder proposals by any means necessary.

       9.        The Commission’s sharp restrictions on shareholder rights undermine efforts in the

investor community to ensure greater management responsiveness to the shareholders whose

interests they supposedly represent. The Commission’s new rule guts the shareholder proposal

process in exchange for minuscule and largely hypothetical cost savings.

       10.       The SEC’s final rule was arbitrary, capricious, and not in accordance with law. The

Commission also exceeded its statutory authority, and it disregarded basic procedural requirements

by concealing the critical Broadridge data until long after the comment period ended. Plaintiffs

accordingly seek a judgment declaring the SEC’s final rule unlawful under the Administrative

Procedure Act and vacating that rule in its entirety.

                                  JURISDICTION AND VENUE

       11.       Plaintiffs bring this action under the Administrative Procedure Act (“APA”),

5 U.S.C. §§ 701-706, and the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78a et seq.

       12.       This Court has federal question jurisdiction under 28 U.S.C. § 1331.

       13.       Venue in this Court is proper under 28 U.S.C. § 1391(e).




                                                  4
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 5 of 47




                                           PARTIES

       14.     Plaintiff Interfaith Center on Corporate Responsibility is a coalition of more than

300 institutional investors collectively representing over $4 trillion in assets under management.

ICCR’s members are a cross-section of religious investors, foundations, asset managers, pension

funds, and other long-term institutional investors. Inspired by faith and committed to action, ICCR

members have 50 years of experience as pioneers in the shareholder proposal process. Their long-

term engagement on environmental, social, and governance issues has brought about valuable

improvements in corporate accountability and transparency.

       15.     ICCR’s mission is to engage with the companies in its members’ portfolios through

shareholder proposals, dialogue, and other engagement mechanisms. ICCR’s history includes

hundreds of examples where companies improved their policies and practices in response to

shareholder proposals. Many of those changes were later adopted by other companies as well.

       16.     Plaintiff James McRitchie is a shareholder advocate and one of the three most active

individuals submitting shareholder proposals at U.S. public companies today. Focusing primarily

on corporate governance, Mr. McRitchie has submitted hundreds of proposals on issues such as

eliminating supermajority voting provisions that give corporate insiders disproportionate say,

requiring unopposed directors to receive a majority of votes cast to be elected, and enabling

shareholders to have their own director nominees appear on corporate proxy materials. Mr.

McRitchie’s proposals routinely achieve majority shareholder support. Since 1995, Mr. McRitchie

has also published CorpGov.net, a comprehensive blog providing news and commentary on

corporate governance issues.

       17.     Plaintiff As You Sow, a non-profit corporation, is one of the nation’s leading

practitioners of corporate engagement and shareholder advocacy. For over 27 years, As You Sow




                                                5
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 6 of 47




has represented shareholders working to improve company practices across a range of issues, from

computer take-back programs to climate change, antibiotic resistance, safe and sustainable food

systems, gender equity, fair CEO pay, and ocean plastics and recyclability. In 2021, As You Sow

proposals have achieved average support of over 47% through June 3, with votes in favor

representing over $1.5 trillion in shareholder equity. As You Sow has also negotiated resolutions

with 34 companies, achieving a range of improved practices and disclosures.

       18.       Defendant United States Securities and Exchange Commission is the federal

agency that promulgated the rule that is the subject of this action under the Administrative

Procedure Act.

                                   FACTUAL BACKGROUND

                                      Shareholder Proposals

       19.       When investors buy shares in a company, they are entitled not only to receive a

return on their investment, but also to vote on how the company is run. Directors and officers

manage the corporation as agents of shareholders. Shareholders therefore elect directors and have

the right to hold them accountable. Shareholders traditionally exercise those rights by voting at

annual meetings to elect directors and determine other corporate oversight policies.

       20.       Large public companies have thousands or even hundreds of thousands of

shareholders. For that reason, a corporate “town meeting” where shareholders personally cast their

votes is impractical. Instead, shareholders typically vote by proxy. Proxy holders appear at the

meeting and vote on shareholders’ behalf.

       21.       In addition to electing directors and voting on management proposals, shareholders

have the right to submit their own proposals for consideration at the shareholder meeting.

Shareholders typically seek to have those proposals included in the proxy materials the company

sends to shareholders so that other shareholders are aware of the proposals when casting their


                                                 6
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 7 of 47




votes. Although many proposals go to a vote each year, many prompt management to address

concerns without a vote being necessary.

       22.     Shareholder proposals help foster corporate democracy. They are an important

mechanism for shareholders to monitor corporate management, raise significant issues, and guide

corporate policies. Shareholder proposals help mitigate the collective action problem that results

from widely dispersed shareholdings in public companies by providing a cost-effective mechanism

for proponents to communicate with fellow shareholders, and for shareholders as a group to

communicate with management through votes on proposals. Although most shareholder proposals

are not binding on management, a majority vote almost always leads to adoption, and even a

minority vote often prompts meaningful change. BlackRock, the world’s largest asset manager,

recently reported that companies adopted 94% of proposals that achieved majority support, and

that even where a proposal achieved only 30% to 50% support, the company responded by making

changes 67% of the time.

       23.     Many shareholder proposals focus on corporate governance reform. For example,

some proposals have sought to eliminate staggered boards of directors in which only certain

directors stand for election each year – an arrangement that makes it more difficult for minority

shareholders to elect directors and facilitates management entrenchment. Other proposals have

sought to eliminate supermajority voting requirements, establish confidential voting, and create

greater roles for outside directors. A common theme is overcoming the problems that arise when

corporate managers seek to advance their own interests rather than the interests of shareholders.

       24.     Many of those proposals have achieved majority votes. Others have led managers

to negotiate resolutions rather than face a vote. In 2014, for example, the New York City

Comptroller and the City’s pension funds submitted proposals to 75 companies seeking “proxy




                                                7
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 8 of 47




access” – the right of shareholders to have their own director nominees appear on the company’s

proxy materials. Two-thirds of the proposals that went to a vote received majority support. And

the vast majority of companies adopted proxy access bylaws within the following year, including

Chevron, Hasbro, Occidental Petroleum, Staples, and Priceline.

       25.     Plaintiff James McRitchie regularly submits proposals addressing corporate

governance issues. Those proposals have seen growing success. In 1999, for example, Mr.

McRitchie and his wife submitted 10 proposals. Most were excluded, and none won more than

9% support. By 2019, however, Mr. McRitchie’s 46 proposals averaged more than 50% support.

Proposals on some topics, such as moving to annual elections of directors, averaged 70% support.

So far in 2021, Mr. McRitchie and his wife have submitted about 90 proposals. Already, boards

have agreed to implement more than 25 of them without a vote. Shareholders depend on retail

investors like Mr. McRitchie to initiate governance reforms at new and especially smaller

companies, because those companies receive less scrutiny from institutional investors than

established S&P 500 companies.

       26.     Other shareholder proposals address the growing risks of environmental and social

issues to long-term shareholder value. Those proposals reflect broader trends in the business and

investor communities toward greater accountability for environmental, social, and governance

(“ESG”) stewardship decisions. Investment strategies that incorporate consideration of ESG

issues are surging: Bank of America Merrill Lynch has forecasted over $20 trillion in asset growth

in ESG funds over the next 20 years. An extensive academic literature confirms the link between

ESG policies and corporate performance. Just this past month, shareholders at ExxonMobil –

including leading asset managers like BlackRock and Vanguard – elected dissident directors to the




                                                8
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 9 of 47




company’s board over concerns that management was not doing enough to respond to climate

change risks.

       27.      Since its founding, plaintiff ICCR has been a pioneer in shareholder proposals on

ESG issues. In March 1971, ICCR founding member Paul Neuhauser drafted a proposal on behalf

of the Episcopal Church requesting that General Motors withdraw its business from South Africa

until apartheid was abolished. ICCR remained active in the campaign for disinvestment from

South Africa throughout the 1980s.

       28.      Climate change in particular has become an increasing focus of shareholder

proposals. Although early proposals received low levels of support, a growing awareness of the

potentially catastrophic impact of climate change on long-term shareholder value has led to

majority votes on a number of proposals seeking climate-related actions and disclosures.

       29.      Plaintiffs and their members have played a key role in those proposals. ICCR

member Mercy Investments, for example, submitted a proposal that convinced U.S. Steel to set

quantitative, science-based greenhouse gas emission reduction targets. ICCR members School

Sisters of Notre Dame and Sisters of the Presentation submitted a proposal that persuaded WEC

Energy Group and CMS Energy to report on how their business plans align with the Paris

Agreement. Similarly, plaintiff As You Sow submitted proposals that prompted several of the

largest U.S. banks to commit to align their financing activities with the goals of the Paris

Agreement and to measure and disclose their progress in meeting those goals. Those proposals

will help ensure that banks consider climate change in their funding and investment decisions

moving forward, protecting not only the banks but the global economic system from growing

climate risk.




                                                9
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 10 of 47




       30.     Other recent shareholder proposals have focused on corporate political spending.

Many American corporations play a major role in the political process through their support of

candidates, political action committees, ballot measures, and policymaking organizations.

Political spending may often further a company’s business strategies. In some cases, however,

management may engage in political activities that the company’s shareholders consider to be

beyond the corporation’s appropriate functions. Shareholder proposals have accordingly sought

to improve disclosure and oversight of political spending. In 2009, for example, ICCR member

Domini Impact Investments submitted a political disclosure resolution at Goldman Sachs that

received 27.3% support. Domini resubmitted the proposal in 2010 and 2011, and then reached a

resolution with the company concerning the issues it had raised in 2012.

       31.     Political spending disclosures became even more important after the Supreme

Court’s decision in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010). In that

case, the Supreme Court held that, under the First Amendment, the government may not prohibit

corporations from making independent political expenditures. The Court reaffirmed, however,

that shareholders play a crucial role in ensuring that managers do not spend corporate funds on

their own favorite politicians while ignoring the interests of the company or promoting political

objectives that shareholders may not condone. Shareholder proposals on political expenditures

thus play an increasingly important role in shareholder oversight.

       32.     Shareholder proposals often act as an “early warning system” by bringing outside

perspectives to the attention of the board of directors. As early as 2000, for example, ICCR

members submitted proposals on predatory lending in the subprime housing market. Those

proposals included recommendations that financial institutions disclose the risks associated with

mortgage securities. The proposals proved to be prescient, as subprime lending and mortgage




                                                10
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 11 of 47




securitization led to the collapse of the housing market in 2007. The proposals benefitted

shareholders by raising concerns early and educating shareholders about the growing risks in

this area.

        33.    Shareholder proposals have indirect benefits too. The threat of receiving a proposal

may induce management to maintain more accountable governance structures, especially where

high-profile initiatives are underway across the broader investor community.              Shareholder

proposals thus have impacts well beyond the companies that receive them.

        34.    While some shareholders submit their own proposals, many rely on representatives

to act for them.     Shareholder representatives offer their expertise and experience to help

shareholders craft effective proposals, navigate the proposal submission process, effectively

engage with management, and negotiate resolutions that address the serious issues raised. Asset

managers and service providers often fill this role.

                                          SEC Rule 14a-8

        35.    In 1934, Congress enacted Section 14 of the Securities Exchange Act to curb abuses

of the proxy process. That provision grants the Securities and Exchange Commission authority to

regulate the form and content of proxy statements.

        36.    The Commission has promulgated a number of rules pursuant to that authority.

Those rules dictate what details a company must include in shareholder proxy materials. They

also prohibit material misstatements or omissions in proxy statements.

        37.    One of the Commission’s proxy rules is Rule 14a-8, 17 C.F.R. § 240.14a-8.

Originally promulgated in 1942, this rule requires public companies to include shareholder

proposals in the company’s proxy statement, subject to various conditions and limitations. Rule

14a-8 requires shareholders to satisfy certain eligibility criteria when submitting a proposal. It sets




                                                  11
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 12 of 47




submission deadlines and word limits for proposals and their supporting statements. It also allows

management to exclude proposals on a variety of grounds – for example, because a proposal

concerns only the company’s ordinary business operations.

        38.     In 1983, Rule 14a-8 required a shareholder to have held at least $1,000 worth of

stock in a company for at least one year to be eligible to submit a proposal. In 1998, the

Commission raised that requirement to $2,000 but declined to impose a higher limit “out of

concern that a more significant increase could restrict access to companies’ proxy materials by

smaller shareholders.”

        39.     Traditionally, the Commission allowed investors to aggregate their holdings to

satisfy those ownership requirements. Thus, two shareholders who did not individually hold

enough stock, but who collectively owned more than $2,000 in stock for more than a year, could

pool their resources and submit a joint proposal.

        40.     Historically, Rule 14a-8 was silent on the use of representatives. The rule thus did

not disturb state agency law addressing whether or how a shareholder could rely on someone else

to act on its behalf in submitting a proposal. Since 1976, Rule 14a-8 has limited the number of

proposals that each shareholder may submit for any particular shareholder meeting. But the rule

did not prohibit multiple shareholders from choosing to engage the same representative to act on

their behalf.

        41.     The SEC has also long imposed modest limitations on the resubmission of

proposals. Since 1954, Rule 14a-8 has prohibited shareholders from resubmitting substantially the

same proposal (or more recently, a proposal on “substantially the same subject matter”) for three

years, unless the proposal achieved a specified level of support: 3% if the proposal was voted on

once during the past five years, 6% if voted on twice, and 10% if voted on three or more times.




                                                 12
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 13 of 47




                                       The Proposed Rule

       42.     On November 5, 2019, the Commission issued a proposed rule that made several

major amendments to the eligibility standards and other requirements for shareholder proposals.

       43.     According to the Commission, the proposed amendments were meant to

“modernize” and “update” the shareholder proposal rule.         The Commission noted that the

ownership and resubmission thresholds had not been amended since 1998 and 1954, respectively.

It pointed to “significant changes” over the intervening years, including changes in “the types and

use of communications, the types and frequency of shareholder-company engagement and the

substantial shift to investing through mutual funds and ETFs, rather than directly by Main Street

investors.” The Commission claimed that the amendments would “facilitate and encourage

meaningful company-shareholder engagement, and make changes that can help prevent misuse of

the [shareholder proposal] process.”

       44.     The Commission’s proposed rule sharply increased the ownership requirements for

a shareholder to be eligible to submit a proposal, both in terms of the number of shares the

shareholder must own and the length of time for which the shareholder must own them. It also

prohibited shareholders from aggregating holdings to meet those requirements.

       45.     The proposed rule also limited shareholders’ ability to act through representatives.

It prohibited representatives from filing proposals for more than one shareholder for any given

meeting. And it required shareholders to make themselves personally available to engage with

management rather than relying on their representatives.

       46.     Finally, the proposed rule substantially increased the resubmission thresholds that

apply to proposals already submitted at a prior shareholder meeting.




                                                13
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 14 of 47




       47.     The Commission received thousands of comments on the proposed rule. The

overwhelming majority opposed the rule. On the new ownership requirements, for example,

comments opposing the amendments outnumbered comments in favor by more than 15 to 1.

       48.     Commenters urged that the rule would drastically reduce the number of proposals

that shareholders would submit. The Commission, they argued, had not done an adequate analysis

to quantify that impact, particularly with respect to the holding periods in the new ownership

requirements. Commenters warned that those new requirements would result in widespread

exclusion of many small investors from the shareholder proposal process – even though many

significant improvements in corporate policies have come as a result of resolutions brought by

small shareholders.

       49.     Commenters similarly objected to the new resubmission thresholds. Emerging

issues, they noted, often require a period of education and discussion before they achieve

widespread support. Resubmission permits a shareholder to refine and improve a proposal through

dialogue with management and other investors, and many proposals prompt important changes

without ever achieving majority support. The Commission’s dramatically increased thresholds

would cut that process short. The impact would be particularly severe at companies with dual-

class stock, where corporate insiders with disproportionate voting power can cause a proposal to

achieve a low level of reported support even where most outside investors support it.

       50.     Commenters urged that shareholder proposals have important benefits for

shareholder value that the Commission was not adequately considering. They pointed to the rich

empirical literature documenting how proposals enhance shareholder value. A 2019 report by the

Diligent Institute, for example, found that companies with strong corporate governance policies

outperformed those with poor policies by 15% over the most recent two-year period.




                                               14
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 15 of 47




       51.     Commenters also complained that the Commission was overestimating the cost

savings the rule would achieve. In the proposed rule, they noted, the Commission had cited

unreliable anecdotal reports in which companies claimed to have spent $100,000 or $150,000

responding to a proposal. Commenters submitted contrary information showing that the actual

costs were closer to $20,000. They also faulted the Commission for relying on inflated estimates

that included the cost of management’s own voluntary efforts to exclude and oppose a proposal,

not merely the cost of including a proposal in the company’s proxy materials.

       52.     Commenters highlighted the significant costs the rule would impose on shareholder

proponents – particularly the disproportionate impact of the new ownership requirements on Main

Street investors. They observed that shareholders are already under-incentivized to submit

proposals, because the proponent alone must shoulder the costs of preparing and submitting a

proposal, while the benefits of a successful proposal flow to all shareholders.

       53.     Commenters urged that the immense value of shareholder proposals far outstripped

the modest cost savings the rule hoped to achieve. Many proposals identify risks that threaten

catastrophic losses to companies and their shareholders. Studies by Bank of America Merrill

Lynch, for example, showed that greater attention to ESG matters could have helped companies

predict and potentially avoid as many as 90% of bankruptcies. The trillions of dollars of

shareholder value at stake was orders of magnitude greater than even the Commission’s inflated

estimate of $70.6 million in cost savings spread across thousands of U.S. companies.

       54.     Commenters objected to the rule’s arbitrary restrictions on representatives. The

Commission had cited no evidence of any abuses relating to representatives, nor any other reason

to interfere with shareholder-representative relationships governed by state agency law. Moreover,

the requirement that shareholders personally interact with management after submitting the




                                                15
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 16 of 47




proposal, rather than relying on their representatives to act on their behalf, would discourage many

shareholders from submitting proposals in the first place.

       55.     Finally, while the Commission had purported to justify the rule as necessary to

reduce the costs of shareholder proposals, commenters urged that the Commission’s true motive

for the rule was corporate management opposition to the substance of many types of shareholder

proposals – particularly those addressing environmental and social issues. Commenters pointed

to the Commission’s consistent pattern of crediting anecdotal evidence from a handful of corporate

interests while ignoring the extensive objections and contradictory information provided by

investors. They cited the extensive empirical literature on the link between superior performance

on ESG issues and shareholder value.

       56.     The public comment period ended on February 3, 2020. More than six months

later, on August 14, 2020, the Commission added to the file a memorandum from the Chief

Economist of its Division of Economic and Risk Analysis, along with a previously undisclosed

staff analysis. That memorandum revealed that, approximately a year earlier in August 2019, the

Commission had obtained a voluminous data set from Broadridge Financial Solutions, Inc., the

leading service provider that most U.S. broker-dealers rely on to distribute the vast majority of

proxy mailings to investors. That data set showed holding periods and other information for an

enormous sample of investor accounts.

       57.     The SEC staff analysis appended to the August 14 memorandum explains that the

Broadridge data covered 6,820 U.S. companies with shareholder meetings between January 2015

and December 2017, and reflected holdings for a total of 28,476,865 unique retail accounts.

Analyzing that data, including the information on holding periods, the SEC staff concluded that

similar increased ownership requirements the Commission had proposed at the time would result




                                                16
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 17 of 47




in a 50% to 78% reduction in the shareholdings that would qualify for submission of a proposal.

The staff also examined the impact at the company level and concluded that, for 22% to 55% of

all companies, fewer than 5% of accounts would remain eligible.

       58.     The SEC’s Chief Economist nonetheless refused to draw any conclusions from the

Broadridge data or the staff analysis performed on that data, asserting several purported

shortcomings in the data. First, he claimed that the SEC’s staff was “not able to confirm whether

these accounts are limited to retail shareholding accounts,” without explaining why that limitation

mattered. Second, he noted that the data did not exclude the possibility that some shareholders

might hold the same stock through two different accounts. Third, he observed that the data showed

only annual holdings on the record date before each shareholder meeting, rather than continuous

holdings over time. Finally, he asserted that shareholders likely to submit a proposal might not be

representative of the entire universe of accounts reflected in the data.

       59.     Despite having that Broadridge data in hand by August 2019, the SEC’s proposing

release in November 2019 made no meaningful reference to it. Instead, footnote 245 of the

proposing release contained only a brief, cryptic reference to the receipt of “some non-public retail

share ownership data from a market participant who requested confidential treatment for the data.”

       60.     After the SEC belatedly disclosed the Broadridge data and the staff analysis, several

commenters objected to the timing of this important disclosure.            They requested that the

Commission reopen the comment period so that members of the public could provide input on the

Broadridge data and the Commission’s questionable decision not to place any weight on it. The

Commission rejected that request.

       61.     The SEC’s Office of the Investor Advocate was harshly critical of the agency’s

handling of the staff analysis of the Broadridge data. The Office explained that it had “repeatedly




                                                 17
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 18 of 47




requested copies of [the] analysis to no avail, until the Commission quietly submitted the analysis

into the public comment file more than nine months later,” with “no press release, no official

statement, nor so much as a tweet to draw the public’s attention to this new information.” It

concluded that “this particular rulemaking was adopted in contravention of the Commission’s

internal policies for full and objective economic analysis” and lamented that “investors should not

have to bear the expense of litigation to overturn such a flawed rulemaking.”

                                         The Final Rule

       62.     On September 23, 2020, the Commission adopted its final rule by a 3-2 vote. The

final rule largely tracks the amendments in the proposing release.

       63.     With respect to the ownership requirements for submitting shareholder proposals,

the Commission imposed sharp increases to both the amounts and holding periods required.

Whereas the prior version of the rule required that a shareholder own only $2,000 of stock for a

single year, the new rule requires a shareholder to own as much as $25,000 of stock depending on

the number of years for which the shareholder has held the shares:

                                New Ownership Requirements
                        Holding Period            Amount Required
                             1 year                     $25,000
                             2 years                    $15,000
                             3 years                    $2,000

       64.     The Commission asserted that these more demanding ownership requirements were

necessary to ensure that shareholders submitting proposals had a meaningful economic stake in

the company. The $2,000 requirement imposed in 1998, the Commission noted, was now

equivalent to about $3,000 when adjusted for inflation, or about $5,000 when adjusted for the




                                                18
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 19 of 47




growth of the stock market. The Commission did not explain how those modest increases justified

a more than ten-fold increase to $25,000.

       65.     The Commission also opined that “technological advancements” provided

shareholders with other mechanisms to communicate with corporate management – evidently

contemplating that shareholders could fire off emails, tweets, or Facebook posts even if they could

not submit a shareholder proposal. The Commission did not explain why those technologies would

be an adequate substitute, given that shareholder proposals are not merely a communication

mechanism, but a process for engaging institutional and legal arrangements among investors so

they can evaluate proposals and vote their shares.

       66.     The Commission abolished its longstanding policy allowing multiple shareholders

to aggregate holdings to satisfy the ownership requirements. The Commission’s only stated

justification was that “allowing shareholders to aggregate their securities to meet the new

thresholds would undermine the goal of ensuring that each shareholder who wishes to use a

company’s proxy statement to advance a proposal has a sufficient economic stake or investment

interest in the company.”

       67.     The Commission imposed multiple new rules on the use of representatives. It

prescribed a list of information that shareholders must disclose whenever they act through a

representative. And it imposed a new requirement that shareholders personally, and not merely

their representatives, participate in a meeting with management to discuss the proposal.

       68.     The Commission’s justification for that personal-engagement requirement was that

“a shareholder-proponent who elects to require a company to include a proposal in its proxy

statement, requiring the company and other shareholders to bear the related costs, should be willing

and available to discuss the proposal with the company and not simply rely on its representative




                                                19
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 20 of 47




to do so.” But the Commission never explained why requiring individual shareholders to meet

with large corporations’ management teams, rather than allowing representatives with expertise

and experience in these matters to act for them, would facilitate rather than impede that process.

Moreover, the Commission ignored commenters’ warnings that requiring personal shareholder

engagement with management would discourage many shareholders from submitting proposals.

       69.     The Commission also imposed a sharp new limit on the number of shareholders a

representative may represent. Since 1976, the Commission has limited the number of proposals

each shareholder may submit for a shareholder meeting – most recently to one proposal per

meeting. In its new rule, the Commission amended that limitation to apply to representatives too:

It prohibited representatives from submitting proposals on behalf of multiple shareholders, even if

each shareholder individually was eligible to submit a proposal. The Commission reasoned that

permitting representatives to submit multiple proposals raised “concerns about the expense and

obscuring effect of including multiple proposals in the company’s proxy materials.” But it never

explained why multiple proposals submitted through the same representative raised those concerns

to any greater degree than multiple proposals submitted through separate representatives or by

shareholders themselves.

       70.     Finally, the Commission drastically increased the resubmission thresholds for

proposals addressing the same topic as earlier proposals previously voted upon:

                                   Resubmission Thresholds
                 Prior Votes             Old Threshold         New Threshold
                 One                           3%                     5%
                 Two                           6%                    15%
                 Three or More                 10%                   25%




                                                20
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 21 of 47




       71.     The Commission justified those sharp increases on the ground that the current

thresholds did not “adequately distinguish between proposals that have a realistic prospect of

obtaining broader or majority support in the near term and those that do not.” The Commission

acknowledged that some proposals that failed to achieve 5% of the vote nonetheless went on to

garner majority support in later years. It also admitted that many proposals prompt value-

enhancing reforms even without achieving majority support. The Commission asserted that

proposals that qualify for resubmission under its new, higher thresholds would be more likely to

have such effects too. But it did not explain why that fact justified excluding proposals that satisfy

existing thresholds and may go on to prompt important change.

                             The SEC’s Deficient Economic Analysis

       72.     Under Section 3(f ) of the Exchange Act, whenever the Commission “is engaged in

rulemaking . . . and is required to consider or determine whether an action is necessary or

appropriate in the public interest,” the Commission must consider “whether the action will promote

efficiency, competition, and capital formation.” 15 U.S.C. § 78c(f ). Courts interpret that mandate

to require the Commission to perform a proper cost-benefit analysis when promulgating a rule.

       73.     The D.C. Circuit has repeatedly set aside SEC rules where the Commission failed

to conduct an adequate economic analysis. The Commission must apprise itself of the economic

consequences of the proposed regulation and, as best it can, estimate the costs the rule will impose

and the benefits that will flow from it. The Commission must seek and consider the best available

quantitative and qualitative evidence of the rule’s costs and benefits. If the Commission is unable

to quantify costs or benefits, it must adequately explain why it is not possible to do so. When

performing that analysis, the Commission must consider alternatives and must respond to problems

that commenters raise.




                                                 21
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 22 of 47




        74.     In 2012, the SEC incorporated those principles in its Guidance on Economic

Analysis in SEC Rulemakings. As the 2012 Guidance recognizes, “[h]igh-quality economic

analysis is an essential part of SEC rulemaking.” To perform that analysis, the Commission must

identify relevant data and consider mechanisms by which to seek that data. The 2012 Guidance

also emphasizes that the Commission must perform its economic analysis “even-handedly and

candidly.” “Where the Commission is giving greater weight to some empirical evidence/studies

than to others, it should clearly state the reason(s) for doing so.”

        75.     Consistent with those obligations, the Commission recognized in this case that it

was required to “quantify the costs, benefits, and effects on efficiency” of its rule, if possible to do

so. The Commission, however, utterly failed to comply with that duty.

        76.     The Commission recognized that “the primary economic effects of the final

amendments” would “derive from the reduction in shareholder proposals.” To evaluate that

impact, the Commission needed to know how many proposals that were formerly eligible would

now be excluded by the more stringent ownership requirements.

        77.     The new rule imposed minimum ownership requirements that varied depending on

the duration of ownership. To determine the impact of the rule, the Commission therefore needed

information about both the amounts that shareholder-proponents typically owned and the duration

for which they owned those amounts.

        78.     To investigate that issue, the SEC examined data from prior-year proxy statements.

That data, however, reflected only the amounts that shareholder-proponents owned for at least one

year. They did not include any information about holding periods in excess of one year, because

that information was not relevant under the old rule. The Commission did not conduct a survey




                                                  22
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 23 of 47




or any similar analysis to obtain that missing data. Instead, it simply stated in its final rule that

“we do not have data on duration of holdings for shareholder-proponents.”

       79.     Because the Commission purportedly lacked any data on holding periods, it could

not meaningfully estimate the impact of the new ownership requirements. At the “low end of the

range,” the Commission assumed that every shareholder who submitted a proposal under the old

rule held the stock for more than three years, so there would be a zero percent reduction in eligible

proposals under the new rule. At the “high end of the range,” the Commission assumed that none

of the shareholders who submitted a proposal under the old rule held their stock for three years,

and thus would not have been eligible under the new rule unless they met the more demanding

$25,000 minimum – an assumption that yielded a 56% reduction in eligible proposals. The

Commission’s final rule thus provides an “estimate of the percentage of excludable proposals” as

falling somewhere in the absurdly broad range of “0 - 56%.”

       80.     In reality, the Commission’s claim that “we do not have data on duration of

holdings for shareholder-proponents” was simply false. The Commission had received that data

over a year earlier, when Broadridge submitted a trove of anonymized shareholder data for over

28 million retail accounts that included data on holding periods. Analyzing that data, the SEC’s

staff had found that similar increased ownership requirements would result in a reduction in

shareholder proposals of up to 78%. The Commission, however, concealed that data from the

public and then inserted it into the comment file long after the comment period ended, only a

month before issuing its final rule.

       81.     Apparently recognizing that its belated revelation of the Broadridge data might

raise some eyebrows on judicial review, the Commission’s final rule asserts that the agency

“satisfied its obligation[s] under the Administrative Procedure Act” in connection with that data.




                                                 23
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 24 of 47




“Although the Commission was not obligated to do so,” it claimed, the Commission “referenced

the Broadridge data” in footnote 245 of its proposing release and “invited commenters to submit”

additional data. The Commission then reiterated the quibbles that its Chief Economist had invoked

to dismiss the data and asserted that the data “cannot be used to reliably determine the number of

retail investors who would be affected by the proposed amendments.”               Nowhere did the

Commission explain why using (admittedly imperfect) data to estimate holding periods would be

less reliable than the Commission’s chosen approach of using no data at all.

       82.     The Commission’s failure to meaningfully estimate the impact of its new rule was

not the only shortcoming in its economic analysis. The Commission performed a woefully

inadequate evaluation of costs and benefits.

       83.     As the SEC acknowledged, a substantial academic literature establishes that

shareholder proposals create value for corporations and their shareholders.            Because the

Commission’s new rule makes it more difficult for shareholders to submit proposals, it predictably

reduces the number of proposals, and therefore the benefits that those proposals might have

produced. To conduct the required cost-benefit analysis, the Commission had to quantify those

lost benefits or show that it was impossible to do so.

       84.     The Commission acknowledged that shareholder proposals may bring benefits to

corporations and their shareholders. And it did not dispute that, when a proposal addresses a

serious or even existential threat to the corporation’s future, those benefits may be orders of

magnitude greater than the relatively trivial costs of including the proposal in a proxy statement.

Nonetheless, the Commission claimed that it was not required to account for those lost benefits in

its economic analysis. The Commission asserted that evaluating those benefits “would not be

consistent with the intent of Rule 14a-8, which is to set thresholds at which it is appropriate for a




                                                 24
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 25 of 47




shareholder proposal to be considered . . . without opining on the merits of specific proposals.”

The Commission ignored that the more fundamental “intent” of Rule 14a-8 is to facilitate

shareholder proposals that may enhance corporate value – and that the benefits of those proposals

are very much relevant to that “intent.” In any case, the Commission cited no authority that

authorized it to exempt rules from cost-benefit analysis merely by unilaterally declaring that the

rules were not “intended” to opine on the costs they impose.

       85.     Under state corporate law, the Commission added, the evaluation of particular

shareholder proposals was a matter properly left to the company’s shareholders. The Commission

did not explain how shareholders could properly perform that function when the Commission’s

amendments would prevent many proposals from ever being submitted for their consideration.

       86.     The Commission further asserted that measuring the benefits of shareholder

proposals was “inherently speculative.” It acknowledged that there were “studies documenting a

correlation between companies’ ESG policies and financial performance.” But it dismissed those

studies on the ground that some of the companies might have adopted those policies “for reasons

other than the submission of shareholder proposals, including shareholder engagement that does

not involve the submission of shareholder proposals.”

       87.     The Commission thus refused to make any effort at all to quantify the benefits that

would be lost under the new rule’s sharp increases to ownership requirements and resubmission

thresholds. That refusal made it all but impossible for the Commission to conduct any meaningful

cost-benefit analysis: Having refused to quantify the substantial and well-documented benefits of

shareholder proposals, the Commission had nothing to weigh against the modest cost savings that

its rule was supposed to achieve.




                                               25
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 26 of 47




       88.     The Commission’s analysis of those cost savings was also deficient on its own

terms. In the proposing release, the Commission cited inflated and unreliable figures to claim that

the cost of processing a shareholder proposal was in the range of $100,000 to $150,000.

Commenters disputed those figures and submitted comments showing that costs would be in the

range of $20,000.

       89.     The Commission made no effort whatsoever to scrutinize those competing figures.

Instead, observing a “variation” in the estimates submitted, it announced that the cost savings

would fall somewhere between a “lower bound” of $20,000 (i.e., the lowest estimate anyone

submitted) and an “upper bound” of $150,000 (i.e., the highest estimate anyone submitted). The

Commission thus completely abdicated its responsibility to analyze the reliability of the competing

information, and instead simply declared that the actual costs would probably fall somewhere

within the broad range of figures submitted.

       90.     As commenters noted, there was no shortage of reasons to question the cost

estimates at the high end of the range. The Commission’s $150,000 figure derived from a stray

reference in a congressional committee report that cited no source whatsoever to support the figure.

The Commission acknowledged, moreover, that its estimates included the cost of submitting a no-

action request to the SEC seeking permission to exclude a proposal from the company’s proxy

statement. But the Commission never explained why those costs were properly included in the

cost-benefit analysis. A company incurs legal fees for a no-action letter only when it resists

submitting a proposal to its shareholders – something that no company is required to do in response

to a proposal and that no company has any legitimate interest in doing absent a reasonable basis

for challenging the proposal’s validity.




                                                26
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 27 of 47




        91.     Moreover, the Commission did not separately analyze the costs for resubmitted

proposals. It is obvious that the cost of processing a proposal will be less if the company has

already received and analyzed the same proposal during a previous year. That principle matters

here because the final rule’s increased resubmission thresholds affect only resubmitted proposals,

not all proposals. The costs that matter to the cost-benefit analysis of that change are thus the

average costs for resubmitted proposals, not for all proposals. Yet the Commission never drew

that distinction and made no effort to conduct a separate cost-benefit analysis for this distinct

aspect of the rule.

        92.     The Commission similarly failed to quantify the costs its new rule imposes on

shareholder-proponents. It acknowledged that the rule will require shareholders to purchase more

shares to satisfy the increased ownership requirements, unless they hold the stock for multiple

years. And it admitted that shareholders may have to “sell other assets to raise cash to buy shares

or incur borrowing costs to raise cash to buy shares.”

        93.     The Commission, however, refused to quantify any of those costs. Instead, it

dismissed them as “relatively modest” and “not . . . a significant hurdle.” The Commission also

reasoned that only “a negligible number of shareholders [would] incur these costs because . . .

most investors do not submit proposals.” The Commission noted that shareholders might even

earn “capital gains and/or dividends” while holding their shares for three years under the new rule.

The Commission did not explain why any of those observations excused it from quantifying the

costs to shareholder-proponents as part of its cost-benefit analysis.

        94.     The overall upshot of the Commission’s cost-benefit analysis was an estimated cost

savings of somewhere between $1 million and $79 million per year. That staggeringly broad range

reflected the extremely vague inputs the Commission fed into the analysis – both the largely




                                                 27
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 28 of 47




unknown impact on the number of proposals that resulted from the SEC’s refusal to analyze

holding period data, and the extremely broad range of cost savings estimates that resulted from the

SEC’s uncritical acceptance of whatever data any commenter chose to report. Even that broad

range, however, understates the true deficiencies in the agency’s analysis. The Commission

excluded multiple critical components from the cost-benefit analysis entirely by refusing to

quantify them – a defect nowhere more apparent than in the Commission’s total refusal to quantify

any of the benefits that shareholder proposals produce. The result was a meaningless analysis that

provides no actual insight into the true economic effects of the rule.

                                           The Dissents

        95.     Two of the SEC’s five Commissioners dissented from the Commission’s adoption

of the final rule.

        96.     Commissioner Crenshaw urged that the final rule would shut down “a proven,

effective pathway” for shareholders to suggest changes to management.               She noted that

shareholder resolutions have driven positive financial performance, and that the loss of those

voices would cost companies much more than any savings from the new rule. She highlighted the

rule’s disproportionate impact on Main Street investors: “[T]he implication . . . is that the wealthy

are more likely to possess ideas worthy of corporate consideration.”

        97.     Commissioner Lee questioned the majority’s motives. Although the Commission

adopted the rule “[o]stensibly because of costs associated with shareholder proposals,” she noted

that “[t]hese changes will be most keenly felt in connection with ESG issues.” As she observed,

“while the overall number of shareholder proposals has gone down in recent years, support for

[ESG-related] shareholder proposals has been on the rise.” It was no coincidence that the

Commission was moving “to restrain these efforts just as they are gaining real traction.”




                                                 28
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 29 of 47




       98.     Commissioner Lee urged that the amendments “put a thumb on the scale for

management in the balance of power between companies and their owners.” She faulted the

Commission for “not acknowledg[ing] this clear policy choice, purporting instead to be looking

after the interests of shareholders by yet again adopting policies they strongly oppose.” As she

noted, “an important goal of the 14a-8 process is to provide an avenue of communication for

smaller shareholders.” Citing the Broadridge data, she warned that “retail investors will be greatly

disenfranchised” under the new rule.

       99.     On March 25, 2021, Senator Sherrod Brown introduced a resolution under the

Congressional Review Act to rescind the SEC’s amendments to Rule 14a-8. He urged that the

amendments “undermine[d] shareholder democracy” by making it “much harder for working

families and investors to hold corporate management accountable.” In late May 2021, however,

the Congressional Review Act deadline expired without the Senate having voted on the resolution.

                                       The Harm to Plaintiffs

       100.    The SEC’s new rule harms plaintiffs and their members in various ways.

       101.    Plaintiff Interfaith Center on Corporate Responsibility has many members affected

by the rule. One of ICCR’s core purposes is to help those members engage with the corporations

whose shares they own to improve corporate responsibility. The SEC’s new rule impairs that

mission by making it more difficult for members to pursue that goal.

       102.    For example, ICCR member Adrian Dominican Sisters (“ADS”) is a congregation

of over 500 vowed women across 22 states and four foreign countries. Tracing its roots to St.

Dominic in the 13th Century, ADS seeks to continue the Dominican tradition of preaching through

prayer, study, common life, and ministry. ADS has invested its savings in modest stakes in public

companies over the years and has submitted shareholder proposals on a variety of topics.




                                                29
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 30 of 47




       103.    ADS has purchased stakes in multiple companies worth more than $2,000 but less

than $15,000. Those investments, and their market value as of June 2, 2021, include the following:

                                  Purchase              Number                Market
      Stock
                                   Date(s)              of Shares             Value

      Dine Brands               Oct. 20, 2020              57                  $5,298

                                Nov. 9, 2017               111
      GEO Group                 Oct. 20, 2020              174                 $2,077
                                Oct. 30, 2020               75
                                Nov. 8, 2019               77
      General Motors                                                           $6,323
                                Oct. 20, 2020              29

       104.    For each of the foregoing companies, ADS is contemplating submitting a

shareholder proposal as soon as it is able to do so. For Dine Brands, ADS is considering a proposal

on the social and environmental impacts of food waste. For GEO Group, ADS is considering a

proposal on the human rights risks associated with the company’s prisons and detention centers.

For General Motors, ADS is contemplating a proposal on the employee and community impacts

of the transition from an oil and gas based economy to a renewable one, or on another topic related

to climate change.

       105.    Under the prior version of Rule 14a-8, ADS’s stakes in those companies would

have made it eligible to submit a proposal as soon as it had held more than $2,000 in stock for one

year. Under the new rule, however, ADS would either have to substantially increase its holdings

to bring them up to the new $25,000 minimum, or else wait for three years to be eligible to submit

a proposal with a $2,000 stake. ADS does not currently plan to increase its holdings to $25,000.

The SEC’s new rule will therefore require ADS to wait two additional years before submitting

a proposal.

       106.    Those delays will cause significant harm. They will impair ADS’s efforts to carry

out its mission of advancing corporate responsibility for at least two more years, harming not only


                                                30
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 31 of 47




ADS but also other shareholders who would benefit from the proposals. They will also tie up

ADS’s limited funds and prevent ADS from investing in other companies where it could also

engage management on important issues.

       107.    On some occasions, ADS has combined its holdings with those of other

shareholders to meet the rule’s ownership requirements. In 2019, for example, ADS submitted a

proposal asking Marathon Petroleum to address climate change risks. ADS co-filed that proposal

with Mercy Investment Services because ADS’s holdings alone were not large enough to qualify

for submission. In 2017, ADS co-filed a proposal with American Baptist Home Mission Society

at Tyson Foods for the same reason. But for the Commission’s prohibition on aggregation, ADS

would continue to rely on aggregation for future submissions, particularly given the SEC’s new

higher ownership thresholds.

       108.    ICCR has a number of members who either act as representatives for other

shareholders or who engage representatives to act on their behalf. ICCR member Trillium Asset

Management, for example, is an ESG-focused investment firm with over $4 billion under

management that has been pursuing socially responsible investment strategies for nearly 40 years.

Trillium often acts as a representative for shareholders submitting proposals, sometimes for

multiple shareholders at the same meeting. As one example, Trillium submitted proposals on

behalf of two different shareholders for Johnson & Johnson’s April 22, 2021 shareholder meeting:

a proposal for an independent board chair on behalf of shareholder Oneida Trust Minors and a

proposal for a civil rights audit on behalf of shareholders Christopher and Anne Ellinger.

       109.    Trillium plans to continue acting as a representative in the future. But for the

Commission’s new one-proposal-per-representative limitation, Trillium would expect to continue




                                                31
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 32 of 47




acting for multiple representatives at some meetings. The new limitation thus interferes with

Trillium’s ability to carry out its business activities as a representative.

        110.    Finally, many ICCR members resubmit proposals that were already submitted in

prior years. In some cases, those proposals have achieved levels of support that would qualify for

resubmission under the old rule but not under the new rule.

        111.    For example, ICCR member American Baptist Home Mission Society (“ABHMS”)

and several co-filers submitted a proposal to Tyson Foods for its February 11, 2021 shareholder

meeting seeking a report on human rights due diligence. The proposal achieved 18.4% support.

Proposals on the same topic achieved 5.5% support in 2019 and 14.6% support in 2020. ABHMS

would plan to resubmit the proposal next year if able to do so. But while an 18.4% vote would be

easily sufficient to qualify for resubmission under the old 10% threshold, it is not sufficient under

the SEC’s new 25% threshold.

        112.    Similarly, ICCR member Zevin Asset Management, LLC submitted a proposal on

behalf of a shareholder to T. Rowe Price for its May 11, 2021 shareholder meeting seeking a report

on voting policies related to climate change. The proposal achieved 16.8% support. Proposals on

the same topic achieved 9.0% support in 2017 and 14.3% support in 2020. Zevin would plan to

resubmit the proposal next year if permitted to do so. But while a 16.8% vote would qualify for

resubmission under the old 10% threshold, it is not sufficient under the new 25% threshold.

        113.    Likewise, ICCR member United Steelworkers submitted a proposal to 3M for its

May 11, 2021 shareholder meeting asking the company to take into consideration the pay ranges

of other employees when setting CEO compensation. The proposal achieved 11.0% support.

Proposals on the same topic achieved 7.9% support in 2018, 10.0% support in 2019, and 11.1%

support in 2020. United Steelworkers would plan to resubmit the proposal next year if permitted




                                                   32
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 33 of 47




to do so. But while an 11.0% vote would qualify for resubmission under the old 10% threshold, it

is not sufficient under the new 25% threshold.

       114.    The SEC’s new rule has similarly adverse impacts on plaintiff James McRitchie.

       115.    Over the past several months, Mr. McRitchie has purchased shares in a number of

companies that have a market value of more than $2,000 but less than $15,000. Those investments,

and their market value as of June 2, 2021, include the following:

                                  Purchase             Number                   Market
      Stock
                                   Date(s)             of Shares                Value
                               Dec. 21, 2020 –
      Editas Medicine                                      80                   $2,803
                                Mar. 4, 2021

      Hubspot                   Jan. 25, 2021              5                    $2,417

      Idexx Labs                 Jan. 6, 2021              5                    $2,738

                               Dec. 15, 2020 –
      Snowflake                                            27                   $6,566
                                Mar. 8, 2021
      Zoom Video               Dec. 31, 2020 –
                                                           15                   $4,907
      Communications            Mar. 8, 2021

The stakes in Editas Medicine, Hubspot, Snowflake, and Zoom are held jointly by Mr. McRitchie

and his wife, while the stake in Idexx is held by Mr. McRitchie individually.

       116.    For each of the foregoing companies, Mr. McRitchie plans to submit a shareholder

proposal as soon as possible. For Editas Medicine, Hubspot, Idexx Labs, and Snowflake, Mr.

McRitchie plans to submit proposals to declassify the board of directors and require annual

elections. For Zoom, Mr. McRitchie plans to submit a proposal to permit shareholders to place

board nominees on the company’s proxy statement.

       117.    Under the prior version of Rule 14a-8, Mr. McRitchie’s stakes in those companies

would have made him eligible to submit a proposal as soon as he had held $2,000 in stock for one

year. Under the new rule, however, Mr. McRitchie would either have to substantially increase his


                                                 33
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 34 of 47




holdings to bring them up to the new $25,000 minimum, or else wait for three years to be eligible.

Mr. McRitchie does not currently plan to increase his holdings to $25,000, because he wants to

maintain a broadly diversified portfolio. The SEC’s new rule will therefore require Mr. McRitchie

to wait two additional years before submitting a proposal.

       118.    Those delays will cause significant harm. They will put off value-enhancing

corporate governance reforms at the companies for at least two more years, to the prejudice of both

Mr. McRitchie and other shareholders. They will also tie up Mr. McRitchie’s funds and prevent

him from investing in other companies that might present better investment opportunities or other

compelling candidates for governance reform.

       119.    In some instances, Mr. McRitchie’s wife owns stock in the same companies that he

does. For example, while Mr. McRitchie owns 5 shares of Idexx Labs stock, Mr. McRitchie’s

wife also separately owns an additional 5 shares of Idexx Labs stock. But for the Commission’s

prohibition on aggregation, Mr. McRitchie and his wife could combine their holdings for purposes

of the ownership requirements.

       120.    Mr. McRitchie often submits proposals through a representative (typically John

Chevedden). Sometimes, his representative also represents another shareholder submitting a

proposal for the same shareholder meeting, or is submitting a proposal on his own behalf. Within

the past year alone, this occurred for proposals Mr. McRitchie submitted to Citigroup (Oct. 28,

2020), Goldman Sachs (Nov. 18, 2020), Bristol-Myers Squibb (Nov. 23, 2020), JPMorgan Chase

(Dec. 6, 2020), and NortonLifeLock (Feb. 15, 2021).

       121.    Mr. McRitchie plans to continue to submit proposals through a representative in

the future. Based on the recent history above, however, his representative of choice would likely

often already represent someone else or be submitting a proposal on his own behalf. The




                                                34
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 35 of 47




Commission’s new one-proposal-per-representative limitation thus harms Mr. McRitchie by

preventing him from engaging his representative of choice.

       122.       In some instances, Mr. McRitchie relies on his representative to engage with

management when necessary over the proposal he is submitting. That arrangement permits Mr.

McRitchie and his representative to focus on tasks where each of them has more expertise. The

Commission’s new requirement that shareholders personally engage with management, even when

acting through a representative, will thus reduce the effectiveness of both Mr. McRitchie and his

representative.

       123.       The increased resubmission thresholds will also restrict Mr. McRitchie’s ability to

submit proposals.       Although Mr. McRitchie’s proposals usually far exceed resubmission

thresholds – and often obtain majority support – sometimes they do not. So far this year, for

example, Mr. McRitchie (alone or jointly with his wife) has submitted the following proposals on

conversion to a public benefit corporation that yielded support between 3% and 5%:

                                                            Prior
       Company                      Vote Date                                 Vote Result
                                                         Submissions

       S&P Global                  May 5, 2021              None                  3.8%

       Tractor Supply              May 6, 2021              None                  3.4%


       124.       Mr. McRitchie would plan to resubmit both proposals next year if permitted to do

so. But while a 3.8% or 3.4% vote would be sufficient to qualify for resubmission under the old

3% threshold, it is not sufficient under the new 5% threshold. The SEC’s new rule thus prohibits

Mr. McRitchie from resubmitting the proposals.

       125.       Finally, the SEC’s new rule will have a grave impact on plaintiff As You Sow –

particularly the restrictions on representatives.



                                                    35
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 36 of 47




       126.    One of the services that As You Sow provides to shareholders and asset managers

is representing them or their clients in the shareholder engagement process. As You Sow provides

those services to approximately three dozen asset managers interested in improving corporate

performance on ESG issues. The SEC’s new rule will directly interfere with As You Sow’s ability

to provide those representation services.

       127.    As You Sow represents a broad range of investors and often represents multiple

shareholders who seek to submit proposals for the same shareholder meeting. This year, for

example, As You Sow submitted two different proposals for Caterpillar’s June 9, 2021 shareholder

meeting on behalf of two different shareholders: a proposal for disclosures related to climate

activity on behalf of The Thornhill Company, and a proposal for annual reporting on diversity and

inclusion on behalf of PCR Children’s Trust. Last year, As You Sow submitted proposals for

Walmart’s 2020 shareholder meeting on behalf of two different shareholders: one on the use of

antibiotics in animal products and another on consumer packaging waste. In total, over the past

two years, As You Sow has submitted proposals on behalf of multiple shareholders for the same

meeting more than a dozen times.

       128.    But for the SEC’s new restrictions on representatives, As You Sow would continue

to represent multiple shareholders seeking to submit different proposals for the same meeting. The

SEC’s arbitrary one-proposal-per-representative limit will frustrate As You Sow’s ability to

provide those services. The new rule also threatens to undermine As You Sow’s goodwill by

putting As You Sow in the unenviable position of having to select between multiple important

investor proposals at companies with a range of ESG-related issues.

       129.    The SEC’s new requirement that shareholders must personally engage with

management about their proposals, rather than relying on experienced representatives to perform




                                               36
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 37 of 47




those functions on their behalf, similarly interferes with As You Sow’s corporate purpose. Many

shareholders want to use their shares to improve company performance, but are ill-equipped and

often unable to shoulder the burdens of engaging directly with large companies.              Those

shareholders engage representatives to undertake the time-consuming and knowledge-intensive

tasks required to submit a proposal – just as they would hire bookkeepers, tax preparers, attorneys,

and other professionals to perform tasks more efficiently and expertly than they could themselves.

By prohibiting As You Sow from performing certain functions on behalf of shareholders, the

SEC’s rule arbitrarily limits the services As You Sow can provide.

       130.    The SEC’s personal engagement requirement will discourage shareholders from

submitting proposals. Many shareholders feel ill-equipped to bring their concerns to a company

and are highly intimidated by the process. Many are already nervous enough about the prospect

of having their names made public or receiving intimidating no-action letters sent directly to them.

Those anxieties will only increase if shareholders must personally meet with corporate

management to discuss their proposals, rather than relying on professional representatives to act

for them. The SEC’s new rule thus harms As You Sow by reducing the number of investors willing

to engage the company’s services as representative.

       131.    Requiring personal involvement of shareholders will not necessarily be helpful to

the engagement process that follows submission of a proposal. Some shareholders may not realize

the difficulty a company may face in changing course quickly; they may not be sensitive to the

need for iterative steps; and they may be unwilling to compromise for anything less than 100%

change. Personal shareholder participation thus has the potential to make it harder for As You

Sow to facilitate constructive dialogue and achieve the beneficial actions shareholders seek.




                                                37
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 38 of 47




                                          COUNT ONE

       ARBITRARY, CAPRICIOUS, AND NOT IN ACCORDANCE WITH LAW:
                    DEFICIENT ECONOMIC ANALYSIS
                           (5 U.S.C. § 706(2)(A))

       132.    Plaintiffs repeat and incorporate by reference the allegations set forth in paragraphs

1 to 131 above.

       133.    Under the Administrative Procedure Act, a court must set aside agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A).

       134.    Under Section 3(f ) of the Exchange Act, the Commission must consider the effect

of a rule on “efficiency, competition, and capital formation.” 15 U.S.C. § 78c(f ). That requirement

obligates the Commission to conduct an adequate economic analysis to evaluate the costs and

benefits of the rule. Failure to conduct that analysis renders the rule “not in accordance with law”

for purposes of the Administrative Procedure Act.

       135.    The Commission failed to conduct the cost-benefit analysis required to justify its

amendments to Rule 14a-8. The Commission did not meaningfully quantify the impact of its new

ownership requirements on shareholder proposals despite the availability of data that enabled it to

estimate that impact. The Commission claimed it had no information on investor holding periods

and thus could not reliably estimate the impact of the rule’s significant increases to the required

holding periods. Instead, the Commission offered only a range of estimates that ran the gamut

from no shareholders satisfying the longer holding requirements to all of them satisfying those

requirements. Relying on that approach, the Commission estimated the reduction in the number

of proposals as somewhere between 0% and 56% – an absurdly indeterminate range that provided

no meaningful economic guidance at all.




                                                 38
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 39 of 47




       136.    The Commission’s assertion that it had no data on holding periods defied the

administrative record. Broadridge had submitted precisely that data for tens of millions of investor

accounts. While the Commission and its Chief Economist pointed to certain limitations in that

data, they never found that the data was worse than no data at all. Nor would the administrative

record support such a finding. In those circumstances, the Commission’s refusal to use the

Broadridge data to estimate holding periods, or to obtain the necessary data by other means,

violated its obligation to quantify the impact of a rule when possible to do so.

       137.    The Commission failed to quantify the costs and benefits of its rule in other respects

too. It acknowledged that commenters had cited numerous empirical studies measuring the value

that shareholder proposals create. But it refused to consider those studies because, in its view, the

proposed rule was not intended to opine on the merits of shareholder proposals, and the matter was

properly left to shareholders under state law. That holding was plainly erroneous. Nothing in the

APA permits an agency to unilaterally exempt its rules from cost-benefit analysis merely because

the agency announces that a rule is not intended to opine on costs.

       138.    The Commission’s remaining rationales were similarly deficient and did not justify

refusing to consider empirical studies when the only alternative was not quantifying the benefits

of shareholder proposals at all. Without that information, the Commission could not conduct a

meaningful cost-benefit analysis on the many proposals its more demanding ownership

requirements and resubmission thresholds would exclude. Only by ignoring those benefits entirely

could the Commission seek to justify its rule based on the modest cost savings the rule would

supposedly achieve.




                                                 39
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 40 of 47




       139.    With respect to those purported cost savings, the Commission abdicated its

responsibility to apply any meaningful scrutiny to the information commenters submitted. After

commenters showed that the Commission’s initial cost estimates were much too high, the

Commission declined to make any findings at all, and instead simply announced that the cost

savings would fall somewhere between the lowest and highest numbers submitted – an enormous

range that provided no meaningful guidance on the purported benefits of the rule.

       140.    As for the costs imposed on shareholder-proponents, the Commission refused to

make any quantification at all. It claimed without any evidence that the costs would be “relatively

modest”; it downplayed those costs on the ground that only some shareholders submit proposals;

and it suggested that shareholders could benefit from the new rule by earning dividends and capital

gains while waiting three years to be eligible to submit a proposal. None of those theories was an

adequate reason not to quantify costs.

       141.    The Commission’s cost-benefit analysis was thus lacking in numerous respects.

Those deficiencies infected not only the ownership requirements but also the resubmission

thresholds and the other mandates designed to reduce the number of proposals. For all the reasons

above, the Commission’s rule was arbitrary, capricious, and not in accordance with law.

       142.    Plaintiffs and their members are adversely affected by the final rule because it

restricts their ability to submit shareholder proposals and increases the costs of doing so.

       143.    Plaintiffs are accordingly entitled to a judgment vacating the final rule in its entirety

and declaring that the rule is arbitrary, capricious, and not in accordance with law.




                                                  40
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 41 of 47




                                            COUNT TWO

        ARBITRARY, CAPRICIOUS, AND NOT IN ACCORDANCE WITH LAW:
          RESTRICTIONS ON AGGREGATION AND REPRESENTATIVES
                           (5 U.S.C. § 706(2)(A))

       144.    Plaintiffs repeat and incorporate by reference the allegations set forth in paragraphs

1 to 143 above.

       145.    Even apart from its deficient economic analysis, the Commission violated the

Administrative Procedure Act by imposing sharp new restrictions on the aggregation of

shareholdings and the engagement of representatives. The Commission provided no coherent

justification for those new restrictions.

       146.    The Commission abolished its longstanding policy allowing shareholders to

aggregate holdings to meet ownership requirements on the ground that aggregation “undermine[d]

the goal of ensuring that each shareholder who wishes to use a company’s proxy statement to

advance a proposal has a sufficient economic stake or investment interest in the company.” That

rationale is wholly question-begging because it assumes that what matters is whether “each

shareholder” can satisfy the ownership requirement, rather than the group of shareholders

collectively. The Commission identified no reason to expect that a proposal submitted on behalf

of a group of shareholders would be any costlier or less likely to benefit shareholders than a

proposal submitted on behalf of an individual shareholder who owned the same number of shares.

       147.    The Commission acknowledged that groups of shareholders who owned their

shares jointly could submit a proposal as a group. Shareholders could also pool their resources by

forming a partnership or other legal entity to hold the shares. The Commission’s rule arbitrarily

distinguishes between those forms of joint ownership and the longstanding practice of aggregation

that the rule now prohibits.




                                                41
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 42 of 47




       148.    The Commission imposed similarly arbitrary limits on the use of representatives.

It prohibited representatives from acting for more than one shareholder for the same meeting, citing

concerns about “the expense and obscuring effect of including multiple proposals in the company’s

proxy materials.” That rationale is simply an argument that there should be fewer shareholder

proposals. It does not explain why proposals should be singled out for exclusion merely because

two shareholders with different proposals happen to use the same representative.

       149.    The fact that two shareholders engage the same representative does not make their

proposals any more costly to process than if each shareholder had submitted a proposal through a

separate representative. Nor does it reduce the potential benefits of the proposals. Absent some

such rationale, the Commission’s one-proposal-per-representative rule is simply an arbitrary

means of reducing the number of proposals – a rule that singles out certain proposals for exclusion

without any rational reason to treat them less favorably than other proposals.

       150.    The Commission similarly failed to justify its new rule that shareholder-proponents

must personally engage with corporate management, rather than relying on representatives to act

on their behalf. The Commission reasoned that “a shareholder-proponent who elects to require a

company to include a proposal in its proxy statement, requiring the company and other

shareholders to bear the related costs, should be willing and available to discuss the proposal with

the company and not simply rely on its representative to do so.” That is no justification at all: The

Commission cannot impose additional costs and inconvenience on certain shareholder-proponents

merely because it thinks they should be willing to bear those costs.

       151.    The Commission did not find that management engagement would be facilitated by

forcing shareholders to personally interact with management, rather than relying on expert and

experienced professionals to interact on their behalf.      The Commission’s rule was a blunt




                                                 42
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 43 of 47




instrument designed to reduce the number of shareholder proposals by making the process more

costly, inconvenient, and intrusive.

       152.    Plaintiffs and their members are adversely affected by the foregoing provisions of

the rule because the provisions prohibit them from aggregating their holdings to meet ownership

requirements, preclude them from acting as representatives on behalf of multiple shareholders,

preclude them from engaging a representative who is already acting for another shareholder, and

discourage them and their clients from submitting proposals through representatives.

       153.    Plaintiffs are accordingly entitled to a judgment vacating the foregoing provisions

of the rule and declaring that they are arbitrary, capricious, and not in accordance with law.

                                         COUNT THREE

                           EXCESS OF STATUTORY AUTHORITY
                                   (5 U.S.C. § 706(2)(C))

       154.    Plaintiffs repeat and incorporate by reference the allegations set forth in paragraphs

1 to 153 above.

       155.    Under the Administrative Procedure Act, a court must set aside agency action

that is “in excess of statutory jurisdiction, authority, or limitations.” 5 U.S.C. § 706(2)(C).

       156.    Section 14 of the Exchange Act establishes certain requirements for the proxy

solicitation process and empowers the Commission to regulate that process, primarily through

disclosure rules. By contrast, the statute leaves regulation of other aspects of the proxy voting

process to state law.

       157.    State agency law has historically regulated the authority of representatives to act on

behalf of their principals. State agency law has thus determined whether there is some numerical

limit on the number of clients a particular representative may represent, or whether multiple parties




                                                 43
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 44 of 47




may engage the same representative. State law has also determined the scope of a representative’s

authority to engage with a company on behalf of a client without the client’s personal involvement.

       158.    The Exchange Act does not give the SEC any general authority to rewrite those

principles of state agency law.

       159.    Nonetheless, the final rule purports to do precisely that by sharply restricting the

number of clients a representative may represent and prohibiting representatives from acting on

behalf of their clients during management engagement meetings without the client’s personal

involvement. Those provisions improperly invade the details of state agency law without any

reasonable connection to the SEC’s mandate under the federal securities laws. The provisions thus

exceed the SEC’s statutory authority.

       160.    Plaintiffs and their members are adversely affected by the foregoing provisions of

the rule because those provisions preclude them from acting as representatives on behalf of

multiple shareholders, preclude them from engaging a representative who is already acting for

another shareholder, and discourage them and their clients from submitting proposals through

representatives.

       161.    Plaintiffs are accordingly entitled to a judgment vacating the foregoing provisions

of the final rule and declaring that they exceed the SEC’s statutory authority.

                                         COUNT FOUR

                          FAILURE TO OBSERVE PROCEDURES
                                 REQUIRED BY LAW
                                  (5 U.S.C. § 706(2)(D))

       162.    Plaintiffs repeat and incorporate by reference the allegations set forth in paragraphs

1 to 161 above.

       163.    Under the Administrative Procedure Act, a court must set aside agency action

that is “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).


                                                44
        Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 45 of 47




       164.    In August 2019, months before it promulgated its proposed rule, the SEC received

investment data for tens of millions of investor accounts from Broadridge Financial Solutions, Inc.

That data included information about the durations for which shareholders held the securities. The

SEC’s staff analyzed that data and drew conclusions about the impact of increased ownership

requirements on the number of eligible proposals. The SEC’s Chief Economist, however, declined

to adopt that analysis based on purported concerns over limitations of the data. The Commission

concealed the data until August 14, 2020 – more than six months after the comment period ended,

and a mere month before it issued the final rule.

       165.    The Commission acted improperly by adding the Broadridge data and the staff

analysis to the comment file only after the comment period had closed. The agency was obligated

to provide an opportunity for meaningful public comment on the data and analysis. Its failure to

timely disclose the data severely restricted the public’s ability to comment on the data and to

attempt to persuade the SEC to rely on the data despite its alleged imperfections. The Commission

thus failed to observe procedures required by law.

       166.    Plaintiffs and their members were adversely affected by the Commission’s failure

to disclose the Broadridge data and its staff ’s analysis of that data because they were denied a

meaningful opportunity to comment on that data and to persuade the SEC to change course.

       167.    Plaintiffs are accordingly entitled to a judgment vacating the final rule in its entirety

and remanding the case to the agency for further proceedings.




                                                  45
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 46 of 47




                                          COUNT FIVE

                               PRETEXTUAL JUSTIFICATION

       168.    Plaintiffs repeat and incorporate by reference the allegations set forth in paragraphs

1 to 167 above.

       169.    The Administrative Procedure Act requires federal agencies to provide a thorough

explanation of the significant regulatory decisions and choices embodied in all final rules.

       170.    The Commission purported to justify its rule based on the need to reduce the costs

imposed by shareholder proposals. But the Commission’s true reason for promulgating the rule

was corporate management opposition to the substance of many types of shareholder proposals,

particularly those addressing environmental and social issues.

       171.    The public is entitled to know the Commission’s actual rationale for the rule.

Because the Commission’s stated justification for the rule was not its actual one, the Court should

vacate the rule and remand the case to the SEC to supplement the administrative record with its

actual rationale for adopting the rule.




                                                46
         Case 1:21-cv-01620-RBW Document 1 Filed 06/15/21 Page 47 of 47




                                   PRAYER FOR RELIEF

      WHEREFORE, plaintiffs respectfully request that the Court:

      a.      enter judgment in plaintiffs’ favor;

      b.      vacate and set aside the Commission’s final rule in its entirety;

      c.      declare that the final rule is arbitrary, capricious, and not in accordance with law;

      d.      declare that the Commission exceeded its statutory authority;

      e.      declare that the Commission failed to comply with required procedures;

      f.      issue a permanent injunction prohibiting the Commission from enforcing the final
              rule; and

      g.      grant such other and further relief as the Court may deem appropriate.



Dated:     June 15, 2021                          Respectfully submitted,
           Washington, D.C.



Eric A. Posner                                    Robert K. Kry
(pro hac vice forthcoming)                        D.C. Bar #490545
MOLOLAMKEN LLP                                    Sarah J. Newman
300 North LaSalle Street                          (admission pending)
Chicago, IL 60654                                 MOLOLAMKEN LLP
                                                  The Watergate, Suite 500
                                                  600 New Hampshire Avenue, N.W.
                                                  Washington, D.C. 20037
                                                  Tel.: (202) 556-2011
                                                  Fax: (202) 556-2001
                                                  rkry@mololamken.com

                                     Attorneys for Plaintiffs




                                                47
